Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 23-29 of Y. Suka et al., US 16/454,785 (Jun. 27, 2019) are pending.  Claims 23, 24, and 26-29 to the non-elected invention stand withdrawn from consideration.  Claim 25 is under examination on the merits and stands rejected.  

Election/Restrictions 

Applicant previously elected Group II, claim 25, without traverse in the Reply to Restriction Requirement filed on October 19, 2020.  Claims 23, 24, and 26-29 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The restriction requirement is maintained as FINAL.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over CAS Abstract of C. Schmidtke et al., 5 Nanoscale 7433-7444 (2013) “(Schmidtke-CAS Abstract”)

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by over CAS Abstract of C. Schmidtke et al., 5 Nanoscale 7433-7444 (2013) “(Schmidtke-CAS Abstract”).  This reference discloses CAS Component Registry No. CRN 1628941-87-6.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This compound falls within claim 25 when “R1 may bind to each other to form a 3 to 6 membered ring together with a silicon atom having bonds with R1”.  The relevant disclosure in the underlying reference C. Schmidtke et al., 5 Nanoscale 7433-7444 (2013) (cited in the previous Information Disclosure Statement) is found at page 7440, col. 2 (synthesis of compound 9, referring to the scheme at page 7436).  As such, Schmidtke-CAS Abstract discloses each and every limitation of instant claim 25, which is therefore unpatentable over this reference pursuant to 35 U.S.C. 102(a)(1).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622